Citation Nr: 0730357	
Decision Date: 09/26/07    Archive Date: 10/01/07

DOCKET NO.  06-34 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


ISSUES

Entitlement to an increased rating, in excess of 10 percent, 
for residuals of a laceration of the flexor tendon of the 
right fifth finger with reconstructive surgery, flexion 
contracture of the proximal interphalangeal joint, and 
symptomatic scar.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active duty from November 1973 to August 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in July 2006 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.  

In May 2007 the veteran testified before the undersigned 
Veterans Law Judge at a Travel Board hearing in Columbia, 
South Carolina.  The transcript of that hearing is of record.


FINDINGS OF FACT

1.  The record contains no evidence of any increase in the 
size or nature of the veteran's service-connected right 5th 
finger residual scar.

2.  The veteran's right fifth finger disability is manifested 
by some ankylosis of the distal interphalangeal (DIP) and 
proximal interphalangeal (PIP) joints of the small finger on 
the right hand; but muscle strength is preserved, and there 
is no loss of range of motion after repetitive use. 


CONCLUSION OF LAW

The criteria for a rating greater than 10 percent for 
residuals of a laceration of the flexor tendon of the right 
fifth finger with reconstructive surgery, flexion contracture 
of the proximal interphalangeal joint, and symptomatic scar 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.7, 4.20, 4.21, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5227, 5230, 4.118, Diagnostic Code 7804 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In March 2003 the Board issued a decision denying the 
veteran's request for an increased rating for his service-
connected right 5th finger laceration residuals.  The veteran 
thereafter submitted a new claim for an increased rating for 
his service-connected right fifth finger disability, which is 
currently rating at 10 percent as a symptomatic scar under 
the provisions of Diagnostic Code 7804.  38 C.F.R. § 4.118, 
Diagnostic Codes 7804.  

Disability ratings are based upon VA's Schedule for Rating 
Disabilities as set forth in 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations.  38 U.S.C.A. § 1155.  The disability must 
be viewed in relation to its history.  38 C.F.R. § 4.1.  A 
higher evaluation shall be assigned where the disability 
picture more nearly approximates the criteria for the next 
higher evaluation.  38 C.F.R. § 4.7.

A veteran is entitled to separate disability ratings for 
different manifestations of the same disability when the 
symptomatology of one manifestation is not duplicative or 
overlapping of the symptomatology of the other 
manifestations.  Esteban v. Brown, 6 Vet. App. 259, 262 
(1994).  

Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  When reasonable doubt arises as to the degree of 
disability, such doubt will be resolved in the veteran's 
favor.  38 C.F.R. §§ 4.3, 3.102; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990). 

The veteran does not allege, and the record contains 
absolutely no evidence, of any change in the size and nature 
of the veteran's service-connected residual scar since the 
Board's March 2003 decision.  The Board decision noted that 
the scar was 5 cm by 7 mm and that it was tender and painful.  
To warrant a 20 percent or higher evaluation under another 
potentially applicable Diagnostic Code, Diagnostic Code 7801 
(scars that are located on an area of the body other than the 
head, face, or neck, and that are deep or that cause 
limitation of motion), the scar must exceed 6 square inches 
(39 sq. cm.).  That criterion is not met in this case.  The 
maximum rating provided for a scar that is superficial and 
painful on examination pursuant to Diagnostic Code 7804 is 10 
percent.  As the criteria for a higher evaluation under 
another Diagnostic Code are not met, a rating in excess of 10 
percent for symptomatic scar cannot be assigned.

Evaluation of the veteran's right 5th finger residuals has 
also been considered under the musculoskeletal provisions of 
the rating schedule. 

Under Diagnostic Code 5227, a noncompensable rating is 
warranted for favorable or unfavorable ankylosis of the 
little finger, for either hand.  38 C.F.R. § 4.71a, 
Diagnostic Code 5227.  In fact, any limitation of motion of 
the little finger of either hand warrants a noncompensable 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5230.  Prefatory 
notes explain, in pertinent part, that, for the fingers, the 
metacarpophalangeal joint has a range of zero to 90 degrees 
of flexion, the proximal interphalangeal joint has a range of 
zero to 100 degrees of flexion, and the distal (terminal) 
interphalangeal joint has a range of zero to 70 or 80 degrees 
of flexion.  In a single digit, if only the 
metacarpophalangeal or proximal interphalangeal joint is 
ankylosed, and there is a gap of more than two inches (5.1 
cm.) between the fingertip and the proximal transverse crease 
of the palm, with the finger flexed to the extent possible, 
evaluate as unfavorable ankylosis.  If the gap is two inches 
(5.1 cm) or less, evaluate as favorable ankylosis.   

C&P examination done in June 2006 found evidence of ankylosis 
of the DIP and PIP joints of the small finger on the right 
hand, with flexion contractures of the PIP joint at 70 
degrees, and flexion contractures of the DIP joint at 30 
degrees.  The veteran was unable to flexion at 0 to 70.  
Nevertheless, the examiner reported that muscle strength was 
preserved, and found no loss of range of motion after 
repetitive use.  There was 0 inches between the proximal 
transverse crease and the fingertips and thumb pad in 
opposition.  In any event, as noted above, the rating 
schedule does not provide for a compensable evaluation for 
limitation of motion of the little finger of either hand; 
particularly where, as here, the degree of limitation is not 
tantamount to amputation.  The Board has also considered the 
provisions of the Note accompanying Diagnostic Code 5227 
(Also consider whether evaluation as amputation is warranted 
and whether an additional evaluation is warranted for 
resulting limitation of motion of other digits or 
interference with overall function of the hand.).  In a 
rating decision dated in February 2007, the RO denied service 
connection for pain/swelling affecting other digits to 
include the knuckles and wrists (claimed as arthritis).  To 
the Board's knowledge that determination has not been 
appealed and therefore limitation of motion of other digits 
and the overall functioning of the hand are not for 
consideration.  In that regard, it is noted that neither the 
VA examination nor the VA treatment records reflect that the 
service-connected disability interferes with the overall 
functioning of the hand.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5227, 5230.

The schedule also provides for compensation for arthritis due 
to trauma and substantiated by x-ray findings.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5010.  A 20 percent rating is 
appropriate upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, and a 10 percent rating is 
appropriate upon x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups.  38 C.F.R. § 
4.71a, Diagnostic Code 5003.

During the hearing the veteran reported that he has been told 
that he has arthritis in his left little finger; however, the 
Board notes that he is not service-connected for that finger.  
In any event, the record, including x-rays of the right hand 
taken in June 2006, contains no x-ray evidence of arthritis 
of the right 5th finger.  Accordingly, evaluation under 
Diagnostic Code 5010 is not warranted.

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 C.F.R. § 3.102.  

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim. 38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2007); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant provide any evidence in his possession that pertains 
to the claim in accordance with 38 C.F.R. § 3.159(b)(1).  
VCAA notice should be provided to the claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 
112, 120-21 (2004). 

The evidence shows that VA has met the notice and duty to 
assist provisions.  A letter from the RO dated in May 2006 
satisfied the duty to notify provisions.  The veteran was 
apprised of the criteria for a higher evaluation.  He was 
also informed of the evidence that VA would obtain, and of 
the evidence that he should submit, or request assistance in 
obtaining, from VA, and was explicitly asked to provide "any 
evidence in [his] possession that pertains" to his clam 
(38 C.F.R. § 3.159(b)(1)).  Moreover, in accordance with 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
May 2006 letter informed him of how disability ratings and 
effective dates are determined.

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on the VA's 
part has been rebutted in this case by the following: (1) 
based on the communications sent to the veteran over the 
course of this appeal, the veteran clearly has actual 
knowledge of the evidence he is required to submit in this 
case; and (2) based on the veteran's contentions and the 
communications provided to the veteran by the VA over the 
course of this appeal, he is found to be reasonably expected 
to understand from the notices provided the evidence needed 
to substantiate his claim for an increased rating.   

Regarding the duty to assist, VA treatment records have been 
obtained and made a part of the file.  The veteran has also 
been accorded a VA examination, the report of which is of 
record.  He also testified in May 2007 at a Travel Board 
hearing before the undersigned Veterans Law Judge; the 
transcript of which is of record.  There is no indication in 
the record that additional evidence relevant to the issue 
decided herein is available and not part of the claims file.  

Taking all of the above into consideration, the Board 
concludes that VA has satisfied both duties to notify and 
assist.  The veteran's procedural and due process rights have 
not been abridged.  Every possible avenue of assistance has 
been explored, and the veteran has had ample notice of what 
might be required or helpful to establish a claim.  
Accordingly, the Board concludes that a decision on the 
merits at this time does not violate the VCAA, nor prejudice 
the veteran under Bernard v. Brown, 4 Vet. App. 384 (1993).


ORDER

A rating in excess of 10 percent for residuals of a 
laceration of the flexor tendon of the right fifth finger 
with reconstructive surgery, flexion contracture of the 
proximal interphalangeal joint, and symptomatic scar is 
denied.   



______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


